Exhibit 10.11

MERRIMACK PHARMACEUTICALS, INC.

SCIENTIFIC ADVISORY BOARD

CONSULTING AND CONFIDENTIALITY AGREEMENT

This Scientific Advisory Board Consulting and Confidentiality Agreement (this
“Agreement”) is entered into as of the latest dated signature on the signature
page hereto (the “Effective Date”) by and between Merrimack Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and George D. Demetri, M.D. (the
“Consultant”).

WHEREAS, the Company desires to have the Consultant serve on, and the Consultant
desires to be a member of, the Scientific Advisory Board of the Company (the
“SAB”) and provide consulting services to the Company in such capacity, all as
hereinafter provided in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

Section 1.  Services.

(a)Services; Performance.  The Consultant shall serve under the terms of this
Agreement as an advisor to the Company as a member of the SAB, including without
limitation the rendering of the services described in Exhibit A (and, for any
subsequent periods of service as a member of the SAB, as may be described in
additional exhibits to this Agreement (each, an “Exhibit”)), and shall provide
such other consulting and advisory services as the Company may reasonably
request from time to time (collectively, the “Services”).  Each Exhibit shall
describe in reasonable detail the Services to be provided, the fee to be paid
for performance of the Services, and the time during which the Services shall be
performed.  The Consultant shall perform such Services in a professional manner
and consistent with the highest industry standards at the Company’s Cambridge,
Massachusetts location and at such other reasonable places and at such
reasonable times as the Company may from time to time request.  The Consultant
shall comply with all rules, procedures and standards promulgated from time to
time by the Company and that are provided to Consultant with respect to the
Consultant’s access to and use of the Company’s property, information, equipment
and facilities in the course of the Consultant’s provision of Services
hereunder.

(b)Non-Exclusive.  The parties agree that the Consultant shall provide the
Company with the Services on a non-exclusive basis, and that, at all times
during the term of this Agreement, the Consultant shall be free to provide, and
the Company shall be free to obtain, consulting and advisory services to/from
any third party, so long as the provision of such services does not conflict
with or breach the Consultant’s obligations described in Sections 5 through 8.

(c)Affiliation with Dana-Farber Cancer Institute.  This Agreement is subject to
the understanding that Consultant is employed at the Dana-Farber Cancer
Institute (“DFCI”) and that Consultant’s provision of Services hereunder is
subject to The Dana-Farber Cancer Institute Standard Consulting Agreement
Provisions (“Standard Provisions”), which are attached hereto as Exhibit B and
incorporated herein by reference.  The parties agree to abide by such Standard
Provisions and further agree that if any term in this Agreement is inconsistent
with any term in the Standard Provisions, the terms of the Standard Provisions
shall govern and prevail. The terms of the Standard Provisions shall survive the
expiration or earlier termination of this Agreement.

--------------------------------------------------------------------------------

Section 2.  Compensation and Reimbursement.

(a)Compensation.  As consideration for the performance of Services by the
Consultant hereunder, the Company shall compensate the Consultant as described
in the applicable Exhibit. The parties agree that such compensation represents
the fair market value of the Services, negotiated in an arm’s-length
transaction, and has not been determined in a manner which takes into account
the volume or value of referrals or business, if any, that may be generated
between the Company and Consultant.  Nothing contained in this Agreement shall
be construed in any manner as an obligation or inducement for Consultant to
refer or recommend any product manufactured or distributed by the Company.

(b)Expense Reimbursement.  The Company shall reimburse the Consultant for all
reasonable out-of-pocket expenses incurred by the Consultant in connection with
the performance of the Services under this Agreement, so long as they are
approved in writing and in advance by the Company.  Such expenses include, by
way of example, coach-class travel, lodging, transportation and long distance
telephone charges. The Company shall also reimburse the Consultant for any
unusual expenses incurred at the request, and with the prior approval, of the
Company.  The Consultant shall submit to the Company itemized statements of the
expenses incurred, including appropriate and reasonable documentation, within
thirty (30) days after such expenses are incurred.  The Company shall reimburse
the Consultant for such documented expenses within thirty (30) days after
receipt of such itemized statement. The Consultant shall keep full, true and
accurate books of account and other records containing all particulars that may
be necessary to ascertain properly and verify the fees and expenses paid
pursuant to this Agreement.  During the term of this Agreement, and for one (1)
year thereafter, the Company or its representatives shall have the right to
inspect, during regular business hours, said books of account and other records
for purposes of verifying such fees and expenses, provided, however, in no event
will such inspection take place on Consultant’s employer’s premises (DFCI).

(c)No Employee Benefits.  The Consultant shall not be entitled to any benefits,
coverages or privileges, including without limitation social security,
unemployment, medical or pension payments, made available to employees of the
Company.

Section 3.  Term and Termination.

(a)Consultation Period.  Subject to the terms and conditions hereinafter set
forth, the term of this Agreement shall expire upon termination or expiration of
the term of the Consultant’s consulting arrangement with the Company hereunder
(the “Consultation Period”), which Consultation Period shall commence on the
Effective Date and shall, unless earlier terminated, continue until the later of
(i) December 31, 2018, (ii) the final date of the latest term described in any
effective Exhibit hereto, or (iii) as otherwise provided by mutual written
agreement of both parties.  Notwithstanding the foregoing, the Consultation
Period shall automatically terminate upon the death, physical incapacitation or
mental incompetence of the Consultant.  

(b)Termination by the Company.

(i)The Company may terminate the Consultation Period, with or without cause,
upon thirty (30) days’ prior written notice to the Consultant.

(ii)Notwithstanding the foregoing, the Company may terminate the Consultation
Period, effective immediately upon the Consultant’s receipt of written notice,
if (A) the Company determines, in its sole discretion, that the Services, or the
progress of the Services, are unsatisfactory, (B) the Consultant breaches or
threatens to breach any provision of this Agreement or (C) without limiting
clause (B), the Consultant becomes an employee, consultant or advisor, or
otherwise provides similar professional services, to any for-profit entity that
is or may be a competitor of Company.

2

--------------------------------------------------------------------------------

(iii)The Company shall have the right to terminate the Consultation Period as
set forth in this Section 3(b) without prejudice to any right or remedy it may
have due to any failure of the Consultant to perform its obligations under this
Agreement.

(c)Termination by the Consultant.  The Consultant may terminate the Consultation
Period, with or without cause, upon thirty (30) days’ prior written notice to
the Company.  The Consultant shall have such right to terminate the Consultation
Period as set forth in this Section 3(c) without prejudice to any right or
remedy it may have due to any failure of the Company to perform its obligations
under this Agreement.

(d)Effects of Termination.  In the event of any termination under this Section
3, the Consultant shall be entitled to payment for Services performed and
expenses incurred in accordance with Section 2(b) prior to the effective date of
such termination.  Except as otherwise explicitly provided herein, the
provisions of this Section 3(d) and Sections 6, 7, 8, 10 and 11 shall survive
the termination or expiration of this Agreement for any reason.

Section 4.  Independent Contractor.  The Consultant is not as of the Effective
Date, nor shall the Consultant be deemed to be at any time during the term of
this Agreement, an employee of the Company.  The Consultant’s status and
relationship with the Company shall be that of an independent contractor and
consultant.  The Consultant is not authorized to assume or create any obligation
or responsibility, express or implied, on behalf of, or in the name of, the
Company or to bind the Company in any manner.  Nothing herein shall create,
expressly or by implication, a partnership, joint venture or other association
between the parties.  The Consultant shall be solely responsible for payment of
all charges and taxes arising from its relationship to the Company as a
consultant.

Section 5.  Certain Representations, Warranties and Covenants of the
Consultant.  The Consultant represents, warrants and covenants to the Company
that:

(a)All Services will be performed in a professional and workmanlike manner in
accordance with the highest standards of performance in the industry, and in
accordance with applicable laws and any policies established by the Company that
have been provided to Consultant.

(b)No trade secrets or other confidential or proprietary information of any
third party shall be disclosed to the Company or used by the Consultant in the
performance of the Services hereunder, and, with respect to any information,
know-how, knowledge or data disclosed to the Company or used by the Consultant
in the performance of the Services, the Consultant has the full and unrestricted
right to disclose or use the same.

(c)[Intentionally omitted]

(d)If the Consultant is a faculty member of, or otherwise affiliated with, an
academic institution or other not-for-profit research institution (an “Academic
Institution”), (i) the Consultant has disclosed such fact to the Company and
upon request agrees to provide the Company with all patent, consulting or other
applicable policies and procedures of such Academic Institution, and (ii) the
Consultant has obtained any and all necessary consents and satisfied any other
conditions or requirements imposed by such Academic Institution to enter into
this Agreement and perform Services for the Company as contemplated hereunder.

(e)Consultant represents and warrants that to the best of Consultant’s knowledge
as of the Effective Date there are no agreements, arrangements or understandings
to which the Consultant is a party, or by which the Consultant is bound, with
any current or previous employer or any other party forbidding or restricting
the Consultant from entering into this Agreement or performing the Services for
the Company hereunder, or which would preclude Consultant from fully complying
with the provisions hereof, nor shall the Consultant enter into any such third
party agreements, provided that absent such conflict the Consultant is free to
provide services to any other entity during the term of his Agreement.

3

--------------------------------------------------------------------------------

(f)The Consultant’s performance of the Services or any other obligations under
this Agreement does not and will not conflict with or breach any agreement,
arrangement or understanding with any current or previous employer or any other
party to which the Consultant is a party or by which the Consultant is bound
(including without limitation any non-disclosure or non-competition agreement).

(g)The Consultant has not been debarred and, to the best of the Consultant’s
knowledge, is not under consideration to be debarred, by the U.S. Food and Drug
Administration from working in or providing consulting or advisory services to
any pharmaceutical or biotechnology company.

Section 6.  Confidentiality.

(a)Obligations of Confidentiality.  The Consultant acknowledges and agrees that
the relationship between the Company and the Consultant is one of high trust and
confidence, and that, during the course of providing the Services, the Company
may disclose to the Consultant certain confidential or proprietary information
regarding the Company’s products, technology, business and operations, including
without limitation possible product development and marketing plans and
strategies, non-public clinical and research and development information,
non-public financial information (including projections), trade secrets,
inventions, scientific or technical data, copies of non-publicly available
agreements or documents (including patent applications), customer and supplier
lists, information of third parties that the Company has an obligation to keep
confidential and other confidential information as the Company may disclose to
the Consultant (collectively, the “Confidential Information”).  For the
avoidance of doubt, Works (as defined in Section 7(a)) shall be deemed
Confidential Information. The Consultant shall use its best efforts to maintain
and protect any and all Confidential Information delivered to it and not to
directly or indirectly publish, disseminate or otherwise disclose this
Confidential Information to any third party.  The Consultant further agrees to
use the Confidential Information solely for the purposes of conducting the
Services hereunder and not for the Consultant’s own benefit or for the benefit
of any third party.  The Consultant shall not remove any Confidential
Information or copies thereof from the Company’s premises, except to the extent
necessary to fulfill the Services.  These obligations of confidentiality shall
continue for five (5) years after the termination or expiration of this
Agreement.  

(b)Exceptions.  The Consultant’s obligations as to the Confidential Information
shall not apply to any portion of the Confidential Information:

(i)which is already in the Consultant’s possession at the time of disclosure by
the Company, other than by previous disclosure by the Company, as demonstrated
by prior written records;

(ii)which is or becomes publicly available or a matter of public knowledge
generally, through no act or omission by the Consultant;

(iii)which is lawfully received by the Consultant from a third party who is or
was not bound in any confidential relationship to the Company at the time of
such disclosure to the Consultant;

(iv)which is independently developed by the Consultant without reference to or
reliance upon the Confidential Information (and such independent development can
be properly demonstrated by the Consultant by documentary evidence); or

(v)which is required to be disclosed by the Consultant to comply with applicable
laws or governmental regulations, provided that the Consultant provides prior
written notice to the Company, to the extent permitted by law, promptly upon
learning of the requirement to make such disclosure, takes diligent, reasonable
and lawful actions to avoid and/or minimize the extent of such disclosure and
assists the Company in contesting such disclosure.

4

--------------------------------------------------------------------------------

(c)Return of Confidential Information.  Any Confidential Information, including
data and materials, furnished by the Company for use by the Consultant in
connection with the Services shall remain the sole property of the Company.  The
Consultant shall promptly return all such Confidential Information to the
Company upon request by the Company or upon termination or expiration of this
Agreement.

(d)Injunctive Relief.  The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Consultant to be reasonable for such purpose.  The Consultant
agrees that any breach of Section 6 or 7 may cause the Company substantial and
irrevocable damage which is difficult to measure.  Therefore, in the event of
any such breach or threatened breach, the Consultant agrees that the Company, in
addition to such other remedies as may be available, shall have the right to
seek an injunction from a court restraining such a breach or threatened breach,
and the right to seek specific performance of the provisions of this Agreement.

Section 7.  Ownership of Work Product.

(a)Works.  The Consultant shall promptly and fully disclose in writing to the
Company all concepts, discoveries, improvements, inventions, formulae,
molecules, organisms, chemical or biological materials, ideas, designs,
processes, methods, products, computer programs, databases, trade secrets,
know-how, technical or business innovations, writings or other works of
authorship and patents or patent rights created, reduced to practice or
conceived by the Consultant during the term of this Agreement and for six (6)
months thereafter (whether or not patentable or copyrightable and whether made
solely by the Consultant or jointly with others) which are a direct result of
performing the Services or any Confidential Information of the Company
(collectively, “Works”).  The Consultant shall maintain adequate and current
written records (in the form of notes, sketches, drawings and as may be
specified by the Company) to document the conception and/or first actual
reduction to practice of any Works.  Such written records shall be available to
and remain the sole and exclusive property of the Company at all times.

(b)Ownership of Works.  The Works shall be and remain the sole and exclusive
property of the Company or its nominees, whether or not patented or copyrighted
and without regard to any termination of this Agreement. The Consultant hereby
assigns to the Company all right, title and interest in and to all Works and any
and all related patent rights, copyrights, trademarks, trade names and other
industrial and intellectual property rights and applications, in the United
States and throughout the world.  Consultant agrees that if Company is unable
because of Consultant’s unavailability (after Company’s reasonable attempt to
contact) or mental or physical incapacity to secure Consultant’s signature to
apply for or to pursue any application or registration for any intellectual
property rights covering any Works, then Consultant hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
Consultant’s agent and attorney-in-fact, to act for and in Consultant’s behalf
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of such intellectual property
rights thereon with the same legal force and effect as if executed by
Consultant. Upon the request of the Company and at the Company’s expense, the
Consultant shall execute such further assignments, documents and other
instruments as may be necessary or desirable to fully and completely assign all
right, title and interest in and to all Works to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any such
Works.

(c)Work at Third Party Facilities.  The Consultant agrees not to make any use of
any funds, space, personnel, facilities, equipment or other resources of a third
party in performing the Services hereunder, nor willfully take any other action,
that would result in a third party owning or having rights to any Works, unless
agreed upon in writing in advance by the Company.  The Company and the
Consultant acknowledge and agree that the Consultant’s use of a third party’s
telephones, fax machines or computers for communication purposes does not
constitute an unauthorized use of such third party’s facilities under this
Section 7(c).

5

--------------------------------------------------------------------------------

(d)Agreement with Academic Institution.  This Agreement is made with the
understanding that the Consultant, if affiliated with an Academic Institution,
may have signed an agreement concerning inventions with such Academic
Institution under which the Consultant may be obligated to assign to such
Academic Institution certain inventions which arise out of or otherwise relate
to the Consultant’s work at or for such Academic Institution or from the
Consultant’s use of certain of its facilities or intellectual property.  In
performing the Services hereunder, the Consultant agrees that it is Consultant’s
intention to provide the Services strictly in a manner such they do not utilize
Academic Institution facilities or intellectual property if the result of such
use is that any Works would not be assignable solely to the Company as set forth
in this Section 7.

Section 8.  [Intentionally omitted]

Section 9.  Use of Name.  The Consultant consents to the use by the Company, in
neutral circumstances that do not imply endorsement or advocacy, of the
Consultant’s name and likeness on the Company’s website, in written materials
and in oral presentations to current or prospective customers, partners,
investors or others, provided that such use accurately describes the nature of
the Consultant’s relationship with or contribution to the Company.

Section 10.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon (a)
mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

If to the Consultant:

 

If to the Company:

 

 

Merrimack Pharmaceuticals, Inc.

 

 

One Kendall Square, Suite B7201

 

 

Cambridge, MA 02139

 

 

Attn: Legal Department

 

From time to time, either party may, by written notice to the other in
accordance with this Section 10, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 10.

Section 11.  Miscellaneous.  This Agreement, together with all exhibits hereto,
constitutes the entire understanding of the parties hereto with respect to the
matters contained herein and supersedes all proposals and agreements, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its conflict of laws rules.  The headings contained in this Agreement are for
the convenience of the parties and are not to be construed as a substantive
provision hereof.  This Agreement may not be modified or amended except in
writing signed or executed by the Consultant and the Company.  In the event any
provision of this Agreement is held to be unenforceable or invalid, such
unenforceability or invalidity shall not affect any other provisions of this
Agreement and such other provisions shall remain in full force and effect.  If
any provision of this Agreement is held to be excessively broad, it shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law. This Agreement shall be binding upon, and
inure to the benefit of, both parties hereto and their respective successors and
assigns, including any corporation with or into which the Company may be merged
or which may succeed to its assets or business; provided, however, that the
responsibility for actual performance of the Services is personal to the
Consultant and may not be assigned or delegated by the Consultant to any other
person or entity.  This Agreement may be executed in counterparts and by
facsimile, including via e-mail delivery of a portable document format (*.pdf)
data file or similar electronic means, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[Remainder of Page Intentionally Left Blank]




6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates set forth below.

 

CONSULTANT

 

COMPANY

George D. Demetri, M.D.

 

Merrimack Pharmaceuticals, Inc.

 

 

 

/s/ George D. Demetri, M.D.

 

/s/ Daryl C. Drummond

Signature

 

Signature

 

 

 

George D. Demetri, M.D.

 

Daryl C. Drummond, Ph. D.

Printed Name

 

Printed Name

 

 

 

 

 

Head of Research

 

 

Title

 

 

 

Date:  31 JAN 2018

 

Date:  2/6/2018

 




7

--------------------------------------------------------------------------------

Exhibit A

Scientific Advisory Board - 2018

Description of Services

•

Serve as a member of the Company’s SAB during calendar year 2018.

•

Attend meetings of the SAB.

 

•

Approximately three (3) full day meetings per year

•

Meet with the Company from time to time to discuss:

 

•

the goals and objectives of the Company; and

 

•

the Company’s research programs and clinical trials

•

Provide recommendations and advice to the Company regarding the above.

•

Make recommendations to the Company about new opportunities that may be of
interest to the Company.

Term

•

Effective Date – December 31, 2018

Compensation

•

Two thousand two hundred and fifty U.S. dollars ($2,250) per calendar quarter,
payable in arrears

 

CONSULTANT

 

COMPANY

George D. Demetri, M.D.

 

Merrimack Pharmaceuticals, Inc.

 

 

 

/s/ George D. Demetri, M.D.

 

/s/ Daryl C. Drummond

Signature

 

Signature

 

 

 

George D. Demetri, M.D.

 

Daryl C. Drummond, Ph. D.

Printed Name

 

Printed Name

 

 

 

 

 

Head of Research

 

 

Title

 

 

 

Date:  31 JAN 2018

 

Date:  2/6/2018

 

 

 

 

8

--------------------------------------------------------------------------------

Exhibit B

 

DANA-FARBER CANCER INSTITUTE

STANDARD CONSULTING AGREEMENT PROVISIONS

 

1.

It is the policy of Dana-Farber Cancer Institute Inc. (“DFCI”) that these
Standard Consulting Agreement Provisions (“Standard Provisions”) must be
attached to any written agreement (“Agreement”) to provide Consulting Services
between an employee, student, or member of the professional staff (“Consultant”)
of DFCI and any organization (“Company”) and must be signed by both parties to
the Agreement.  

 

2.

Nothing in the Agreement shall limit or be construed to limit the right of
Consultant to use or publish information which: (a) is or becomes available to
the public through no breach of the Agreement by Consultant; (b) was known to
Consultant before the Consulting Services were performed; (c) is acquired by
Consultant from a third party that has the legal right to disclose the
information to the Consultant; (d) was independently developed by the Consultant
without reference to or reliance on the Confidential Information; or (e)
Consultant is required to disclose by law, government regulation, court order,
the DFCI Conflict of Interest and Conflict of Commitment Policy or the Faculty
of Medicine of Harvard University Faculty Policies on Integrity in Science.  In
the event of any required disclosure under part (e) of the foregoing sentence,
Consultant shall: (i) promptly inform the party requiring such disclosure of the
existence of the Agreement; (ii) immediately notify Company of the disclosure
requirement; and (iii) afford Company reasonable opportunity to oppose, limit or
secure confidential treatment for the required disclosure. In addition,
information generated by Consultant pursuant to the Agreement shall be
proprietary to the Company only if: (a) such information is generated as a
direct result of the performance of Consulting Services under the Agreement; and
(b) is not generated in the course of the Consultant’s activities as a DFCI
employee.  Consultant agrees not to publish, disseminate or otherwise disclose
any proprietary information of the Company, obtained in the course of providing
Consulting Services to Company, to any third party for a period of five (5)
years after the termination or expiration of the Agreement.

 

3.

Consulting Services shall not involve any use of the funds, personnel,
facilities, materials, or other resources of DFCI, provided that Consultant may
use the library and the Consultant's office.  Mere use of standard office
equipment shall not constitute use of DFCI resources.  

 

4.

Neither the name of the Consultant nor that of DFCI, nor any variation thereon,
nor adaptation thereof may be used in any advertising, promotional or sales
literature, or other publicity without the prior written approval of the party
whose name is to be used.

 

5.

Consultant's rights, title and interest in inventions, discoveries and
developments conceived or reduced to practice in the performance of Company
funded Consulting Services made solely or jointly with Company employees or
agents (“Consulting Inventions”) may be assigned to the Company, so long as the
provisions in Paragraph 6 below are not applicable.  Consultant shall disclose
to DFCI's Belfer Office for Dana-Farber Innovations, in confidence, all
Consulting Inventions which are related to Consultant's research, clinical, or
educational activities at DFCI in order to provide DFCI an opportunity to
assess, together with Company, whether the invention is subject to the
provisions of Paragraph 6 below.

 

6.

Notwithstanding Paragraph 5 above, Company agrees and understands that
Consultant has a pre-existing obligation to assign to his or her employer, DFCI,
all of Consultant’s rights in intellectual property which arise or are derived
from Consultant’s employment at DFCI or which utilize the funds, including
funding from any outside source awarded to or administered by DFCI, personnel,
facilities, materials, or other resources of DFCI including resources provided
in-kind by outside-sources.  Company has no rights by reason of the Agreement in
any publication, invention, discovery, improvement or other intellectual
property, whether or not publishable, patentable or copyrightable that is
subject to Consultant’s obligations

9

--------------------------------------------------------------------------------

to DFCI.  Company also acknowledges and agrees that it will enjoy no priority or
advantage as a result of the consultancy created hereunder in gaining access,
whether by license or otherwise, to any proprietary information or intellectual
property of DFCI.  Other than the inventions assigned to Company pursuant to
Paragraph 5 above, Company shall have no rights or interests in any other
inventions, discoveries or developments owned by or assignable to DFCI.

 

7.

Nothing in the Agreement shall be construed to restrict or limit the duties
Consultant is performing or may perform in the course of, or incidental to,
Consultant's employment at DFCI, including but not limited to research sponsored
by a third party commercial entity nor shall anything in the Agreement be
construed to restrict or limit Consultant's right to serve as a Consultant to
any hospital, or to any governmental or not-for-profit organization.

 

8.

The Company shall indemnify, defend and hold harmless Consultant, Consultant's
successors, heirs and assigns and DFCI and its trustees, employees and staff and
their respective successors, heirs and assigns, (collectively "Indemnitees")
against any liability, damage, loss or expense (including reasonable attorneys'
fees and expenses of litigation) incurred by or imposed upon the Indemnitees or
any one of them in connection with any claims, suits, actions, demands or
judgments arising from the good faith performance of the Consulting Services by
Consultant.

 

9.

Each party to the Agreement acknowledges (i) that the Consultant is entering
into the Agreement, and providing services to the Company, in the Consultant’s
individual capacity and not as an employee or agent of DFCI, (ii) DFCI is not a
party to the Agreement and has no liability or obligation hereunder, and (iii)
DFCI is intended as a third party beneficiary of the Agreement and certain
provisions to the Agreement are for the benefit of DFCI and are enforceable by
DFCI in its own name.

 

10.

Consultant shall control the final content of any presentations and any
materials presented by or attributed to Consultant (“Presentation
Materials”).  Consultant agrees that in performance of the Services under the
Agreement any of Consultant’s Presentation Materials will be objective, balanced
and scientifically rigorous.  Any Presentation Materials created by Consultant
as a direct result of performance of Services cannot be edited by Company in any
way to alter the scientific reliability and relevance.  Consultant shall be
provided the opportunity to review and approve the Presentation Materials prior
to any re-use, broadcast, display or publishing of the Presentation Materials
for internal communications or dissemination to third parties. Nothing herein is
intended to, nor shall be construed to constitute, the giving or granting of
permission or license to use the Presentation Materials for: (a) any activity
which constitutes sales or marketing of any particular product, service, device,
technology or process; or (b) any activity directed at the general public or
which can reasonably be described as medical advice or care.

 

11.

Company shall provide Consultant with any video or recordings of his/her image
or voice (“Consulting Recordings”) made in connection with the Services and
obtain his/her consent prior to any re-use, broadcast, display or publishing of
the Consulting Recordings for internal communications or dissemination to third
parties.  Nothing herein is intended to, nor shall be construed to constitute,
the giving or granting of permission or license to use the Consulting Recordings
for: (a) any activity which constitutes sales or marketing of any particular
product, service, device, technology or process; or (b) any activity directed at
the general public or which can reasonably be described as medical advice or
care.  

 

12.

By signing these Standard Provisions, the parties to the Agreement agree to
abide by these Standard Provisions, and further agree that if any provision in
the Agreement is inconsistent with these Standard Provisions, these Standard
Provisions shall govern and prevail.

 

13.

The Standard Provisions shall be and hereby are in force and effect for the
entire term of any Agreement between Consultant and Company.

10

--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

 

/s/ Daryl C. Drummond

 

2/6/2018

Authorized Representative of

 

Date

Merrimack Pharmaceuticals, Inc. (Company)

 

 

 

Name:

Daryl C. Drummond, Ph. D.

 

Please print

Title:

Head of Research

 

/s/ George D. Demetri, M.D.

 

31 JAN 2018

George D. Demetri, M.D. (Consultant)

 

Date

 

11